985 So.2d 23 (2008)
Richard TODD, Appellant,
v.
STATE of Florida, Appellee.
No. 4D07-45.
District Court of Appeal of Florida, Fourth District.
May 28, 2008.
Rehearing Denied July 15, 2008.
Carey Haughwout, Public Defender, and Paul E. Petillo, Assistant Public Defender, West Palm Beach, for appellant.
Bill McCollum, Attorney General, Tallahassee, and James J. Carney, Assistant Attorney General, West Palm Beach, for appellee.
PER CURIAM.
Affirmed. See Abrams v. State, 971 So.2d 1033 (Fla. 4th DCA 2008).
SHAHOOD, C.J., HAZOURI and DAMOORGIAN, JJ., concur.